COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


JUDY ANN WITT

v.   Record No. 0917-95-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
ROANOKE CITY DEPARTMENT OF SOCIAL SERVICES        NOVEMBER 7, 1995


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                    Diane McQ. Strickland, Judge

            (Allen T. Wilson, on brief), for appellant.
            (Alice L. Ekirch, Assistant Commonwealth's
            Attorney, on brief), for appellee.



     Judy Ann Witt appeals the decision of the circuit court

terminating her residual parental rights to her son, Kriss.       Witt

argues that the court did not apply the proper standard of law

under Code § 16.1-283(B) and that the evidence presented by the

Roanoke City Department of Social Services (Department) was

insufficient to support a termination of her parental rights.

Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the decision of the trial court.   Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
128, 409 S.E.2d 460, 463 (1991).       The trial court is vested with

broad discretion to make the decisions "'necessary to guard and

to foster a child's best interests.'"       Id. (citation omitted).

When the trial court's decision is based upon evidence heard ore

tenus, that decision will not be disturbed on appeal unless

plainly wrong or without evidence to support it.       Id.

                Standard under Code § 16.1-283(B)

     Under Code § 16.1-283(B), clear and convincing evidence that

the parent has not "responded to or followed through with

appropriate, available and reasonable rehabilitative efforts

. . . designed to reduce, eliminate or prevent" the underlying

child neglect or abuse is prima facie evidence that the

conditions which led to a child's entrustment placement cannot be

substantially corrected within a reasonable period of time so as

to allow the return of a child to his parent.      Kriss was four

months old when he was placed in foster care.      He had a scratched

cornea, two infected eyes, and several abrasions on his face.         He

also was very dirty.   The Department's investigation disclosed

that Witt left Kriss in the care of her roommate, a prostitute,

while Witt served a jail sentence.      The roommate then left Kriss

in the home of a third person, who turned Kriss over to the

Department.
     The record establishes that Witt's lifestyle and method of

parenting had not improved following earlier intervention efforts

by the Department.   Witt made virtually no effort to cooperate



                                   2
with the Department in its efforts to return Kriss to her

custody.    The evidence shows the trial court did not apply an

incorrect standard of law and did not err in finding that the

mother's unwillingness or inability to comply with the

Department's offered services demonstrated that the conditions

which led to Kriss' placement could not be substantially

corrected within a reasonable period of time.

                      Sufficiency of the Evidence
         Witt argues that there was insufficient evidence to support

the trial court's decision to terminate her parental rights.

Witt specifically argues that the Department failed to offer

sufficient appropriate services to help her regain custody of

Kriss.    However, the record demonstrates that the Department

offered Witt help in obtaining parenting classes, housing,

employment, and social security payments.    The Department also

tried to impress upon Witt the need to establish stability in her

life.    In addition, Witt previously had received parenting

training classes, residential assistance, job referrals, and

additional support in connection with her older children.

        Despite the Department's attempts to assist Witt, she was

unwilling or unable to make any necessary changes.    Witt

contacted the Department several times while she was

incarcerated.    However, Witt waited a month following her release

before she notified the Department.    Witt then missed the first

scheduled meeting with her year-old son, although she admitted



                                   3
she received notice of the visitation.    In fact, Witt saw Kriss

only once after his placement with the Department, despite

Department efforts to coordinate biweekly visitation.    Witt also

made no attempt to follow up on any of the Department's offers of

assistance, although she did apply for social security disability

benefits through her parole officer.

     Clear and convincing evidence established that the

Department made appropriate and reasonable rehabilitative efforts

to assist Witt reduce or eliminate the neglect and abuse suffered

by Kriss, and that Witt was unwilling or unable to substantially

correct or eliminate that neglect or abuse.
     The evidence indicated that Kriss was "at an optimum age for

adoption" and had been with the same foster parents since his

placement in foster care at age four months.    Kriss will be

almost four years old before Witt could begin to establish a

stable home for him.    "It is clearly not in the best interests of

a child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming his

responsibilities."     Kaywood v. Halifax County Dep't of Social

Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                     Affirmed.




                                   4